Citation Nr: 1131759	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-09 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for sinusitis, currently rated 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active military duty from June 1954 to June 1957.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied an increased rating for sinusitis.  This matter also arises from a May 2007 rating decision of the Department of VA RO in Cleveland, Ohio, that denied entitlement to a TDIU.  In August 2010, the Board remanded the claims for additional development.
 
The Veteran requested a Board hearing in July 2001 pertaining to his appeal for a higher rating for sinusitis.  Pursuant to the August 2010 remand instructions, the Veteran was asked whether he still desired a Board hearing.  In correspondence, dated in September 2010, the Veteran clarified that he no longer wanted a hearing before the Board.  Accordingly, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's sinusitis has been manifested by no more than six episodes characterized by headaches, pain, tenderness of the sinuses per year, and purulent discharge or crusting, requiring periodic treatment with antibiotics; however, he has not had radical surgery with osteomyelitis or repeated sinus surgeries.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for chronic sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.97, Code 6510 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in September 2010; rating decisions June 2000, October 2000, and October 2003; and a statement of the case in August 2000.  Those documents discussed specific evidence, particular legal requirements applicable to the claim, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claim by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the April 2011 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to the claim. Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claim, and therefore the error was harmless).  

Increased Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Veteran's sinusitis is currently rated 30 percent disabling under Diagnostic Code 6510.  Diagnostic Code 6510 requires the use of the General Rating Formula for Sinusitis, which notes that a noncompensable rating is warranted when sinusitis is detected by X-ray only.  A 10 percent rating is warranted when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating, the maximum schedular rating, is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. §§ 4.97, Diagnostic Code 6510, General Rating Formula for Sinusitis (2010).  An incapacitating episode of sinusitis is specifically defined in the regulations as one requiring bed rest and treatment by a physician.  38 C.F.R. § 4.97 (2010).

Historically, service connection was awarded for sinusitis by a December 1966  rating decision.  The condition was determined to be noncompensably disabling.  In June 2000, the RO continued the 0 percent rating for sinusitis.  The Veteran appealed for a higher rating.  In October 2000, the RO increased the Veteran's rating to 10 percent, effective May 25, 1999, the date the claim was received.  By an October 2003 rating decision, the RO increased the Veteran's disability rating for sinusitis to 30 percent, effective May 25, 1999.  The Veteran contends that his sinusitis is more disabling than currently rated.  

A private medical report in May 1999 noted a long history of recurrent nasal and sinus congestion with allergic rhinitis.  There was increasing difficulty with his sinuses and eustachian tube congestion.  Treatment consisted of steroid nasal spray and antihistamine on a periodic basis.  

On VA examination in October 1999, the Veteran reported periodic problems caused by his sinusitis.  He described difficulty breathing, headaches and yellow sputum when the condition flared, that required treatment with antibiotics.  He stated that the condition was aggravated during the allergy season.  There was no dyspnea on exertion.  The Veteran denied a history of treatment with oxygen or CPAPO machine.  On examination, there was no definite purulent discharge.  There was no rhinorrhea or rhinitis.  The mastoid area was within normal limits.  The tonsilar angle was palpable but nontender.  The oral cavity was within normal limits.  There was tenderness in the paranasal area.  The examiner diagnosed chronic sinusitis.  

In a private medical report in August 2000, the Veteran's treating physician noted that the Veteran's sinusitis and allergic rhinitis was productive of chronic nasal obstruction, intermittent purulent drainage from the nose, congestion, headaches and infection.  The Veteran treated the condition with Semprex and Nasonex on a regular basis.  He was treated three to six times a year for non-incapacitating sinus infections with antibiotics that he also used for urologic infections.  A private physician in September 2000 reported that the Veteran suffered from chronic maxillary sinusitis.  Symptoms included purulent nasal discharge, persistent crusting within the nares and nasal passages, headaches and chronic pain.  The Veteran treated the condition with several medications, to include antimicrobials, nasal steroids, and decongestants, on an as needed basis.  

VA clinical treatment notes in July 2001contained complaints of nasal airway obstruction, left side fullness, and pain.  A maxillofacial CT scan revealed minimal sinus disease, mostly ethmoid sinuses, as well as paradoxical turbinate on the left hand side.  It was noted that the Veteran was being evaluated for obstructive sleep apnea.  On examination, there were hypertrophied turbinates, mildly deviated septum to the right, and nasal valve collapse, bilaterally.  The assessment was chronic sinusitis and abnormal nasal architecture.   

In October 2001, the Veteran underwent elective uvulopalatopharyngoplasty; anterior ethmoidectomy, bilaterally; setorrhinoplasty; and neck lift.  He developed intubation complications and the procedure could not be completed.  The post-operative diagnosis was obstructive sleep apnea, chronic sinusitis, nasal obstruction, and cervical lipomatosis.  

On VA general examination in December 2006, the Veteran complained of ongoing sinus problems following the October 2001 nasal surgery.  He specifically described difficulty breathing through his nose, crusted liquid discharge, daily sinus headaches, and yellow sputum in his throat.  His symptoms increased in severity depending on the weather.  He was treated at the VA clinic two to three times with little relief.  Current treatment included saline solution and nasal sprays, including Nasorex, three times a day, as well as allergy medications.  When his condition worsened, he would require treatment with antibiotics.  Reportedly he had been on antibiotics six times or more the previous year.  He reported incapacitating episodes a couple of times per month lasting six to seven days.  Examination of the nose revealed no polyps and the sinuses did not reveal any significant conditions.  X-rays of the sinuses revealed no abnormalities.  The examiner determined that it was less likely than not that the Veteran's sinus condition impacted his ability to engage in physical and sedentary work.  

In a July 2007 private medical statement, Dr. C.N. reported that he treated the Veteran for chronic sinusitis with overlapping symptoms of chronic sleep apnea and allergic rhinitis.  His symptoms included headaches and difficulty breathing.  The Veteran's sinusitis had been stable from October 2005 through June 2007, and had not required treatment with antibiotics or surgery during that time.  

The Veteran underwent a VA examination in November 2010.  He reported a history of sinus surgery in 2001, along with surgery for symptoms of sleep apnea in 2006.  The Veteran treated his sinusitis with multiple medications including corticosteroid and saline solution nasal sprays on a daily basis.  As for antibiotics, the examiner found it difficult to sort out when antibiotic treatment was prescribed for sinusitis as opposed to another medical condition.  The examiner found, based on an interview with the Veteran and his spouse, that the Veteran was provided antibiotics liberally, on an as needed basis.  The Veteran used a CPAP for sleep apnea.  The Veteran reported that a runny nose with occasional grayish discharge.  His left side was worse than the right and could be aggravated by the weather.  The Veteran reported coughing, pain in the sinus area, and continuous sinus-related headaches.  He denied a correlation between his headaches and purulent discharge or nasal crusting.  He saw a physician for his sinuses every two to three months.  Bedrest had not been instructed.  

On examination, the nose was not congested or allergic-looking.  There were no polyps present.  There appeared to be some partial reduction of the Veteran's interior turbinates, a little more on the left than the right.  Zero percent for each passageway was noted.  There was no evidence of tenderness over the maxillary and frontal sinuses on palpitation.  There was no purulent discharge or crusting intranassally.  The soft palate had been trimmed by a UPP procedure.  The examiner found no evidence of post-nasal drainage or more than minimal hypertrophy of posterior oropharymgeal lymphoid tissue, scattered in small clusters.  A CT scan of the sinuses revealed mild changes of chronic sinusitis in the left etmoidal and sphenoid sinuses.  Small retention cysts were present in the left maxillary sinus.  There was evidence of prior anterior ethmoid sinus surgery, with a straight septum.  The examiner determined that the Veteran's current degree of sinusitis would not preclude him from employment.  

The Veteran's sinusitis is characterized by complaints of headaches, pain and tenderness of affected sinus area, purulent discharge, crusting, and congestion with difficulty breathing.  The evidence above shows that the Veteran has more than six non-incapacitating episodes per year of sinusitis and periodically treats the condition with antibiotic treatment.  However, to be entitled to a higher rating the evidence must show near constant sinusitis after repeated surgeries or the Veteran must have had radical surgery with chronic osteomyelitis. 

None of the evidence suggests that the Veteran has osteomyelitis, and none was noted on examinations in October 1999, December 2006, or November 2010.  While the Veteran has had sinus surgery in October 2001 when he underwent elective uvulopalatopharyngoplasty, anterior ethmoidectomy, septorrhinoplasty, and neck lift, he has not had repeated surgeries for sinusitis.  On VA examination in November 2010, the nose was not congested or allergic-looking, and there were no polyps present.  There appeared to be some partial reduction of the Veteran's interior turbinates, a little more on the left than the right.  There was no evidence of tenderness over the maxillary and frontal sinuses on palpitation.  There was no purulent discharge or crusting intranassally.  The examiner found no evidence of post-nasal drainage or more than minimal hypertrophy of posterior oropharymgeal lymphoid tissue, scattered in small clusters.  A CT scan of the sinuses revealed mild changes of chronic sinusitis in the left etmoidal and sphenoid sinuses.  As such, the Board finds that the overall disability picture more nearly approximates the criteria for a 30 percent rating, and a 50 percent disability rating is not warranted.

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2010).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate.  Therefore, referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's chronic sinusitis reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  Furthermore, marked interference with employment and frequent hospitalization are not shown.  Therefore the disability pictures are contemplated by the Rating Schedule, and the assigned schedular rating is not inadequate.  Consequently, the Board finds that referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1) (2010).

In summary, and for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against a finding that the service-connected sinusitis warrants a rating in excess of 30 percent during the entire time period on appeal.  Therefore, the claim for increase is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for sinusitis is denied.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

The Veteran contends that he is not working because his psychiatric symptoms are productive of severe anxiety with panic attacks in social settings, and preclude group and one on one interactions, which are required in his field of work.  The Veteran is a retired school teacher.  He has also reported that his psychiatric symptoms, in combination with sinusitis, render him unable to secure or follow a substantially gainful occupation.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2010).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Service connection is currently in effect for 2 disabilities a psychiatric disorder, to include anxiety disorder (50 percent); and sinusitis (30 percent), with a combined rating for compensation of 70 percent.  Therefore, the Veteran's disabilities satisfy the criteria set forth in 38 C.F.R. § 4.16(a) (2010).

On VA examination in December 2006, the Veteran reported inability to work due to anxiety symptoms.  Based on the Veteran's occupational background and symptoms, as reported by the Veteran, to include inability to work in social settings, the examiner opined that the Veteran's symptoms were severe enough that it would be difficult for the Veteran to function in a work setting.  However, the examiner also characterized psychiatric symptoms described by the Veteran as mild to moderate in severity.  The examiner diagnosed generalized anxiety disorder and assigned a Global Assessment of Functioning (GAF) score of 49.  VA treatment records in November 2005, noted a GAF score of 65.  The Veteran's GAF score was 55 in July and August 2006.  It was noted that the Veteran's anxiety was in good control and his anxiety attacks had decreased in severity.  In November 2006, the Veteran again reported that his anxiety was in good control and the clinician assigned a GAF score of 53.  In March 2007 the Veteran reported fair to good response to medications.   

On VA general examination in December 2006, the examiner determined that it was less likely than not that the Veteran's sinus condition impacted his ability to engage in physical and sedentary work.  In August 2010, the Board remanded the Veteran's claim for an opinion as to whether the Veteran's service-connected disabilities, without consideration of any nonservice-connected disabilities, rendered him unable to secure or follow a substantially gainful occupation.  Pursuant to the Board's remand, the Veteran underwent a VA examination in November 2010.  While the examiner opined that the Veteran's current degree of sinusitis would not preclude him from employment, the examiner did not address the impact of the Veteran's psychiatric disability on his employability, or of his psychiatric disability and sinusitis in conjunction.  

In light of the evidence presented, it remains unclear to the Board whether the current severity of the Veteran's service-connected disabilities, separately or jointly, preclude him from working.  Accordingly, the Board finds that, on remand, he should be afforded a VA examination and opinion to ascertain the impact of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  Friscia v. Brown, 7 Vet. App. 294 (1995).

Finally, it appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in April 2007.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

1.  Obtain the Veteran's VA treatment records dated since April 2007.

2.  After the above development is completed, schedule the Veteran for a VA examination to determine the severity of his service-connected psychiatric disability and ascertain the impact of his service-connected disabilities on his unemployability.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examinations conducted in December 2006 and November 2010, VA treatment records reflecting GAF scores between 53 and 65, and the Veteran's occupational and educational background.  The examiner should describe the overall impact of the Veteran's psychiatric problems and sinusitis on his occupational functioning.  Thereafter, the VA examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected psychiatric disorder, and sinusitis, without consideration of any nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disorders do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, considering his skill set and educational background.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


